PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lueking et al.
Application No. 13/879,149
Filed: 31 Jul 2013
For: MARKER SEQUENCES FOR SYSTEMIC LUPUS ERYTHEMATOSUS AND THE USE THEREOF
:
:
:	SUA SPONTE WITHDRAWAL
:	OF THE HOLDING OF
:	ABANDONMENT
:
:



This correspondence is a sua sponte withdrawal of the holding of abandonment in the above-identified application.

According to the January 11, 2022 Notice of Abandonment, this application was held abandoned for failure to timely file a proper follow-up submission to the Notice of Appeal, filed on July 2, 2021. 

The Office finds the application is not abandoned. The Office mailed a final Office action on January 6, 2021, which set a three month period for reply. Extensions of time were available under 37 CFR 1.136(a). The Office received a timely and proper reply to the January 6, 2021 final Office action on July 2, 2021. Applicant filed a Notice of Appeal with $420 fee and a petition for a three month extension of time pursuant to 37 CFR 1.136(a) with $740 fee on July 2, 2021. 

Appellant must file an appeal brief within two months from the date of filing the notice of appeal under § 41.31. 37 CFR 41.47(a). Under 37 CFR 41.37(e) and 37 CFR 1.136(a), appellant may purchase up to a five month extension of time from the July 2, 2021 filing of the Notice of Appeal to file a proper follow-up submission (i.e. an appeal brief or RCE) to the July 2, 2021 Notice of Appeal. As of the drafting of this correspondence, appellant may still timely file a proper follow-up submission to the July 2, 2021 Notice of Appeal. The last possible date for timely reply with a five month extension of time under 37 CFR 1.136(a) is February 2, 2022. 

In light of the above discussion, the January 11, 2022 Notice of Abandonment was prematurely mailed and is hereby vacated, and the holding of abandonment is sua sponte withdrawn. No petition fee has been or will be charged in connection with this matter.



Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET